 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1 

--------------------------------------------------------------------------------


 
LICENSE AGREEMENT
 
BETWEEN:
MARIZ GESTAO E INVESTIMENTOS LIMITADA, a Madeira corporation duly incorporated
according to  law, having its registered office at Rua dos Murcas, No. 88-3º,
9000 Funchal, Madeira, Portugal,
 
(the "Licensor")
 
 
PARTY OF THE FIRST PART
AND:
SCHIFF NUTRITION GROUP, INC., a corporation duly incorporated in accordance with
the laws of the State of Utah, herein acting and represented by Joseph W. Baty,
its Chief Financial Officer,
 
(the “Licensee”)
 
 
PARTY OF THE SECOND PART
 

1.  
RECITALS

 
1.1  WHEREAS Licensor is the beneficial owner of the registrations of the
Trademarks (as hereinafter defined) in Japan;
 
1.2  WHEREAS Licensor has licensed to a company (the “Mariz Licensee”) the right
to use, and sublicense the use of, the Trademarks in Japan;
 
1.3  WHEREAS the Mariz Licensee has granted an exclusive sublicense to JWO Corp.
(JWO Corp., together with its Affiliates, being hereinafter collectively
referred to as “JWO”) to use the Trademarks, pursuant to which and until the
termination of which JWO holds the registered title in and to the registrations
of the Trademarks in Japan;
 
1.4  WHEREAS Licensee wishes to obtain a license from Licensor to use the
Trademarks in connection with the sale of its joint care products in Costco
Stores situated in Japan;
 
1.5  WHEREAS Licensor has approached and obtained from the Mariz Licensee a
retrocession of the Mariz Licensee’s exclusive rights (the “Mariz Licensee
Retrocession”), and the Mariz Licensee has obtained from JWO a retrocession of
JWO’s exclusive rights (the “JWO Retrocession”, and together with the Mariz
Licensee Retrocession, the “Retrocessions”), but in each case only as necessary
to permit Licensor to grant to Licensee the express licenses contemplated by
this Agreement, and under the express condition that the products in association
with which the Trademarks are used, and all packaging, materials, invoices, or
advertising or promotions relating thereto, contain no Weider Designation (as
defined below).
 
NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:
 
2.  
DEFINITIONS

 
2.1  In this Agreement:
 
 

--------------------------------------------------------------------------------


 
 
2.1.1  "Affiliate" means, with regard to any Person mentioned herein, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with such Person mentioned herein.  "Control" of any Person means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of such Person, whether through ownership of
voting securities, by contract or otherwise;
 
2.1.2  "Contract Year" means any period of four (4) consecutive complete fiscal
quarters of Licensee, during the Term of this Agreement, which: (i) commences on
the first day of the first complete fiscal quarter of Licensee that immediately
follows the Product Launch Quarter, or any anniversary thereof (each, a
“Commencement Date”) and (ii) terminates on the last day of the fourth (4th)
fiscal quarter of Licensee immediately following such Commencement Date (each,
an “End Date”), as well as the First Contract Year unless the context requires
otherwise;
 
2.1.3     "Costco Japan" means Costco Wholesale Corporation (or any subsidiary
or division thereof) operating in the Territory or any successor in interest
thereto pursuant to a change of ownership or control, including a sale of
substantially all of its assets;
 
2.1.4     "Costco Private Label Products" has the meaning ascribed thereto in
Section X3.6X hereof;
 
2.1.5     "Costco Stores" means the membership warehouse club stores operated by
Costco Japan and the related website, www.costco.co.jp, www.costco.co.jp/eng and
any successor websites, maintained by Costco Japan;
 
2.1.6  "First Contract Year" means the period of time commencing on the date of
execution hereof by both parties hereto and terminating on the last day of the
fourth (4th) complete fiscal quarter of Licensee following the Product Launch
Quarter;
 
2.1.7  "Initial Term" means the period of time from the date of execution hereof
by both parties hereto until the End Date of the third (3rd) Contract Year;
 
2.1.8  "Licensed Products" means Products marketed, distributed or sold by
Licensee in the Territory bearing the Trademarks;
 
2.1.9  "Net Revenue" means the aggregate of the amounts actually paid by Costco
Japan to Licensee for Licensed Products and Costco Private Label Products sold
by or on behalf of Licensee to Costco Japan, less: (i) any returns received by
Licensee or refunds or post-payment credits or rebates given to, or other
post-payment account adjustments made in favour of, Costco Japan in connection
with Licensed Products and Costco Private Label Products that were previously
sold by Licensee to Costco Japan, but solely to the extent of the amount
actually previously paid by Costco Japan to Licensee for any Licensed Product or
Costco Private Label Product that was returned or for which such refund or
post-payment credit, rebate or other account adjustment was made; and (ii) sums
collected by Licensee for any duly constituted governmental authority and paid
out to such authority on account of any direct tax or, to the extent not
reimbursed to Licensee by Costco Japan, duty imposed by such authority upon the
sale of Licensed Products and Costco Private Label Products;
 
2.1.10   "Person" means any natural or legal person, partnership, joint venture,
association, company, corporation, limited liability company, trust, bank, trust
company or other organization, whether or not a legal person or entity, and any
government or agency or political subdivision thereof;
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
2.1.11   "Products" means joint care products for human consumption, in liquid,
powder, capsule, tablet or gelcap form;
 
2.1.12   "Product Launch Date" means the earlier of (i) the date on which
Licensee and/or Costco Japan commences advertising and promoting the Licensed
Products for sale at Costco Stores in the Territory and (ii) the date on which
Licensee commences shipping the Licensed Products to Costco Japan;
 
2.1.13   "Product Launch Quarter" means the fiscal quarter of Licensee in which
the Product Launch Date occurs;
 
2.1.14   "Term" means the Initial Term and any renewal thereof pursuant to
Section X10X hereof;
 
2.1.15   "Territory" means the country of Japan;
 
2.1.16   "Trademarks" means the trademarks set forth in Schedule "A" annexed
hereto, incorporated herein by reference and forming an integral part hereof;
 
2.1.17   "Use", "Used", "Uses" and "Using" means (i) the marketing, distribution
or sale of Products bearing the Trademarks, (ii) the placement of the Trademarks
on the Licensed Products or their packaging, (iii) the use of the Trademarks in
the broadest sense of publication, that is any visual or aural form to which the
average person would indicate that the Licensed Products are associated with the
Trademarks including, without limitation, advertising, promotion, print media,
labels, point of sale and showroom displays, signs, packaging, stationery,
business cards and forms, and electronic media of any nature and (iv) any other
use of the Trademarks approved by Licensor in writing prior to such use; and
 
2.1.18   "Weider Designation" means the word “Weider”, any combination of words
that contain the word “Weider” and any derivative word, whether as a name,
trademark, trade name or otherwise, or any other trademark, symbol or logo,
present or future, that includes the name or trademark “Weider”.
 
3.  
GRANT OF LICENSE

 
3.1  Subject to the terms and conditions hereof, Licensor hereby grants to
Licensee, the latter hereby accepting, the non-exclusive, non-transferable right
and license to Use the Trademarks in the Territory, and to sublicense to Costco
Japan the non-exclusive, non-transferable right and license to Use the
Trademarks, jointly with Licensee but not separately, in the Territory, in each
case solely in connection with the marketing and advertising of Products in the
Territory and the distribution and sale of Products solely in Costco Stores in
the Territory.  Licensee is expressly prohibited from granting to Costco Japan
the right to sublicense any of the rights and licenses granted to it hereunder.
For greater certainty, Licensee shall be entitled to manufacture, produce and
package the Products with labelling bearing the Trademarks outside the Territory
for distribution and sale to Costco Japan hereunder.
 
3.2  The rights and licenses granted hereunder are subject to the express
condition that none of the Licensed Products being sold by Licensee to Costco
Japan and resold by Costco Japan in the Costco Stores in the Territory, nor any
packaging, materials, invoices, or advertising or promotion relating thereto,
shall contain any Weider Designation. The breach of this undertaking shall
constitute a material violation of this Agreement and entitle Licensor to
immediately terminate this Agreement as set forth in Section 11.1.3.
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
3.3  All rights and licenses granted hereunder to Licensee may be exercised and
used by any Affiliate of Licensee for so long as it remains an Affiliate of
Licensee (each, an “Additional Corporation”), provided that: (i) each Additional
Corporation must in advance execute and deliver an undertaking in favour of
Licensor in the form annexed to this Agreement as Schedule “B” (the
“Undertaking”); (ii) Licensee shall remain responsible for the timely
performance by each Additional Corporation of all of the obligations of Licensee
under this Agreement and all of such Additional Corporation’s obligations under
the Undertaking; and (iii) Licensee shall conscientiously and in a timely
fashion take all steps necessary or appropriate to ensure that each Additional
Corporation fulfills all of the obligations of Licensee under this Agreement and
all of its obligations under the Undertaking that it shall have executed.
 
3.4  Notwithstanding the non-exclusive nature of the rights and license granted
to Licensee hereunder, and provided that Licensee is not in material default
hereunder without curing such default within the applicable cure period, if any,
Licensor shall not market, advertise, distribute or sell Licensed Products
anywhere in the Territory, or grant to any Person the right and license to
perform any of the foregoing activities anywhere in the Territory with the
exception of all existing rights (after giving effect to the Retrocessions) of
the Mariz Licensee, JWO and an existing sublicensee of JWO in respect of the
Trademarks.  Licensor represents and warrants that, other than with respect to
the rights granted to Licensee hereunder, it has licensed the Trademarks solely
to the Mariz Licensee, which has sublicensed the Trademarks solely to JWO, in
each case for Use in the Territory.  JWO has not further sublicensed the
Trademarks other than the sublicense to Morinaga & Co., Ltd. of the right to use
the “Move Free” Trademark in association with the “Weider” trademark.
 
3.5  Licensee shall not sell the Licensed Products to any Person other than
Costco Japan and shall cause Costco Japan to sell all Licensed Products
purchased from Licensee solely at retail at Costco Stores in the Territory.
 
3.6  Licensee shall at all times Use one or more of the “Move Free” Trademarks,
with or without one or more of the “Schiff” Trademarks, in connection with all
Products sold to Costco Japan, and shall require Costco Japan to Use at all
times one or more of the “Move Free” Trademarks, with or without one or more of
the “Schiff” Trademarks, in connection with the marketing, advertising,
distribution and sale of Licensed Products, in each case as the principal
trademarks distinguishing the Licensed Products, and for no other purpose.
Notwithstanding any provision of this Agreement, Licensee shall be entitled to
manufacture for and distribute and sell the Products to Costco Japan under a
private label brand of Costco Japan or any of its Affiliates, and payments by
Costco Japan to Licensee for the purchase thereof shall form part of Net Revenue
to the extent that such private label products contain any proprietary elements
(i.e. any intellectual property) of Licensee (the “Costco Private Label
Products”).
 
3.7  Licensee agrees not to approach, contact or otherwise communicate with, or
attempt to approach, contact or otherwise communicate with, any of JWO or any
sublicensee of JWO in respect of the Trademarks or any of their respective
directors, officers, employees or representatives with respect to any matter
contemplated by this Agreement or relating in any manner to the retrocession of
the rights to Use the Trademarks pursuant to the JWO Retrocession or to any of
the Trademarks or any application therefor or registration thereof, any Products
or any Licensed Products, Licensee hereby acknowledging that such approach,
contact or other communication is to be made solely through Licensor.
 
3.8  Licensor hereby reserves all rights not expressly granted to Licensee
hereunder.
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
4.  
CONSIDERATION

 
4.1  As consideration for the entering into of this Agreement by Licensor and
for the rights and licenses granted herein, Licensee undertakes to pay to
Licensor, in the manner hereinafter set forth in this Section X4X and at such
place as Licensor may from time to time designate in writing, the following
royalties (collectively, the "Royalties"):
 
4.1.1  non-refundable guaranteed minimum royalties (the "Guaranteed Minimum
Royalties") in respect of each Contract Year in the amount set forth opposite
such Contract Year in the following table:
 
Contract Year
Guaranteed Minimum Royalties
First Contract Year
$ 100,000
Second Contract Year
$ 100,000
Third Contract Year
$ 100,000
Fourth Contract Year
$ 175,000
Fifth Contract Year
$ 175,000
Sixth Contract Year
$ 175,000
Seventh Contract Year
$ 225,000
Eighth Contract Year
$ 225,000
Ninth Contract Year
$ 225,000



The Guaranteed Minimum Royalties in respect of each Contract Year shall be
payable as follows:  On the Product Launch Date and on the first business day of
each complete fiscal quarter of Licensee following the First Royalty Quarter
(each, a "Royalty Quarter", and the period from the Product Launch Date to the
last day of the first complete fiscal quarter of Licensee thereafter being
referred to as the “First Royalty Quarter”), Licensee shall pay to Licensor
twenty-five percent (25%) of the Guaranteed Minimum Royalties for such Contract
Year.  Licensee acknowledges that, in each of the first three (3) Contract
Years, Licensor has declared having contractually agreed to remit the entire
amount of the Guaranteed Minimum Royalties to JWO in consideration of the JWO
Retrocession;
 
AND
 
4.1.2  a continuing and non-refundable royalty fee (the "Percentage Royalties")
in respect of each Contract Year equal to five percent (5%) of Net Revenue,
payable as follows: Within ninety (90) days following the end of:
 
4.1.2.1  the First Royalty Quarter, Licensee shall pay to Licensor the
Percentage Royalties based on Net Revenue in respect of the period from the
Product Launch Date to the end of the First Royalty Quarter, less all amounts
actually paid by Licensee to Licensor on account of Guaranteed Minimum Royalties
for that same period; and
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
4.1.2.2  each subsequent Royalty Quarter of any Contract Year, Licensee shall
pay to Licensor the Percentage Royalties based on the cumulative Net Revenue in
respect of such Contract Year, less the cumulative amounts actually paid by
Licensee to Licensor on account of Royalties in respect of such Contract Year.
 
4.2  Notwithstanding the provisions of Sections X4.1.1X and X4.1.2X hereof, at
such time during each Contract Year as Licensee shall have paid Royalties
relating to such Contract Year in an amount equal to the Guaranteed Minimum
Royalties applicable for such Contract Year, Licensee shall thereafter only pay
Percentage Royalties, if any, for the remainder of such Contract Year. Further,
notwithstanding the provisions of Section X4.1X hereof, the Percentage Royalties
paid by Licensee to Licensor with regard to any Contract Year shall not be
applied towards or otherwise reduce the amount of Guaranteed Minimum Royalties
due and payable by Licensee to Licensor with regard to any other Contract Year,
it being the parties intent that each Contract Year shall be treated separately
for purposes of determining the Royalties due and payable from Licensee to
Licensor.
 
    4.3    Within ninety (90) days following the end of the First Royalty
Quarter and each Royalty Quarter during the term of this Agreement, Licensee
shall furnish Licensor with a written statement for such First Royalty Quarter
and Royalty Quarter, respectively, certified by the Controller or Chief
Financial Officer of Licensee, disclosing total sales of Licensed Products and
Costco Private Label Products to Costco Japan during such First Royalty Quarter
and Royalty Quarter, respectively, and containing the unit sales per type of
Licensed Product, Costco Private Label Product or SKU thereof, the gross invoice
price of all sales of Licensed Products and Costco Private Label Products for
such First Royalty Quarter and Royalty Quarter, respectively, all deductions
applicable to such gross invoice price, the Net Revenue during such First
Royalty Quarter and Royalty Quarter, respectively, as well as all other
information relating to the calculation of Percentage Royalties or the unit
sales per type of Licensed Product, Costco Private Label Product or SKU thereof
reasonably requested by Licensor.  Concurrently with the delivery of each such
statement, Licensee shall pay to Licensor the Percentage Royalties payable for
such First Royalty Quarter and Royalty Quarter, respectively, pursuant to
Section X4.1.2X hereof.
 
    4.4    The parties agree that, other than as expressly provided in Sections
2.1.8, X4.1X, 4.2, 4.4 and 4.7 of this Agreement, the calculation and payment of
Royalties shall not be subject to any setoff, compensation or other deduction of
any nature whatsoever. Notwithstanding the foregoing, Licensee shall promptly
advise Licensor in writing if it has received written advice from its counsel or
accountants that, as a result of a change in applicable law or application of
applicable law, Licensee is legally required to withhold and remit to the
appropriate fiscal authority in the Territory any amount on account of a
withholding tax in respect of any payment due to Licensor hereunder.  To the
extent that Licensee effects the withholding and remittance of any amount on
account of a withholding tax in accordance with the foregoing, Licensee shall
contemporaneously with any payment of Royalties, or as soon thereafter as the
appropriate fiscal authority in the Territory makes the necessary documents
available, provide to Licensor all withholding tax receipts or other similar
official government certifications evidencing all taxes withheld from payments
due under this Agreement and the proper and timely remittance of those taxes to
the government in the name of Licensor.
 
    4.5    All monetary amounts stated herein refer to the lawful currency of
the United States of America and all payments to Licensor hereunder shall be
made in currency of the United States of America.
 
 
- 6 -

--------------------------------------------------------------------------------


 
 
    4.6    All amounts which become due to Licensor pursuant to the terms hereof
shall bear interest from their respective due dates at an annual rate of
interest equal to the lesser of: (i) three percent (3%) over the “prime rate”
charged in New York City by Citibank N.A. or its successor, as published in the
Wall Street Journal (Eastern Edition) on the date any such payment was due, and
(ii) the maximum interest rate permitted by law; the whole without prejudice to
Licensor's other rights hereunder or at law or in equity.
 
    4.7    Licensee shall maintain separate and appropriate books and accounts
and computer records relating to the Licensed Products and the Costco Private
Label Products sold to Costco Japan in accordance with generally accepted
accounting principles and shall make accurate entries concerning all
transactions relevant to this Agreement.   Subject to ten (10) business days’
prior notice and at a reasonable time during the business day, such books,
accounts and computer records shall be made available to Licensor throughout the
Term of this Agreement and for a period of one year thereafter (or in the event
of a dispute between the parties hereto, until one year after said dispute is
resolved, whichever is later) for inspection and/ or audit by any duly
authorized representatives of Licensor at Licensor’s sole expense (such
inspection or audit shall be limited to once in each Contract Year or such one
year periods).  Licensee shall have the right to object to the results of any
such inspection and/or audit, in which case Licensee and Licensor shall
negotiate in good faith to resolve the matter and, if unresolved after ten (10)
business days, either party may refer the matter to a mutually agreed upon
independent auditing firm not used by either of Licensee or Licensor for
resolution of the matter within the following twenty (20) business days; the
decision of such firm shall be final and binding upon all parties.  Whenever any
such inspection and/or audit of a Contract Year discloses an understatement in
excess of five percent (5%) of the payments due by Licensee hereunder for such
Contract Year, all reasonable third party expenses in connection with such
inspection and/or audit shall be paid by Licensee to Licensor within thirty (30)
business days following final resolution of the matter and receipt of written
documentation regarding the expenses.  In addition: (i) in the event any such
inspection and/or audit discloses any understatement of payments owing by
Licensee hereunder, Licensee shall within thirty (30) business days following
final resolution of the matter pay to Licensor all amounts due and unpaid
hereunder, together with interest thereon at the rate set forth in Section 4.6
hereof, without prejudice to Licensor's rights hereunder or at law; and (ii) in
the event any such inspection and/or audit discloses any overstatement of
payments owing by Licensee hereunder Licensor shall credit any such
overstatement against the immediately following payments of Royalties due by
Licensee hereunder, without prejudice to Licensee’s rights hereunder or at law.
 
    4.8    Licensor's receipt of any statement furnished pursuant hereto or its
acceptance of any sum paid hereunder shall not constitute a waiver of Licensee's
obligations or Licensor's rights hereunder or at law or in equity.
 
    4.9    Any and all information provided by Licensee or its representatives
pursuant to this Section 4 shall be and remain strictly confidential and shall
not be disclosed by Licensor to any other Person: provided, however, that
Licensor shall be permitted to disclose such information to the Mariz Licensee,
to JWO and to the legal, financial and tax advisors of each of Licensor, the
Mariz Licensee and JWO, but then only to the extent required for the purposes of
this Agreement, including, without limitation, as to the amount of Royalties
owed hereunder and only if the Mariz Licensee, JWO and such legal, financial and
tax advisors agree to keep such information strictly confidential and not to
disclose such information to any other Person.  None of Licensor, the Mariz
Licensee, JWO or such legal, financial or tax advisors of each of them shall use
such information for any purpose not relating to this Agreement or the
Retrocessions.  Licensor represents that the Mariz Licensee Retrocession and the
JWO Retrocession contain obligations imposed on the Mariz Licensee and JWO,
respectively, that are commensurate with the obligations of Licensor under this
Section 4.9.  Notwithstanding the foregoing, Licensor, the Mariz Licensee, JWO
and such legal, financial and tax advisors shall be permitted to disclose such
information if required, in the opinion of legal counsel, to do so by subpoena
or by other legal or administrative process.  If so required, Licensor, the
Mariz Licensee, JWO or such legal, financial or tax advisors, as the case may
be, shall promptly notify Licensee of such requirement and, if possible under
the circumstances, shall notify Licensee prior to any such disclosure.
 
 
- 7 -

--------------------------------------------------------------------------------


 
 
5.  
ADVERTISING AND MARKETING

 
5.1  Licensee shall ensure that all advertising and promotional material
relating to the Licensed Products sold to Costco Japan to be resold in the
Costco Stores in the Territory is of the same standards, prestige and overall
quality as the advertising and promotional material used by Licensee in
connection with the sale of Products in the United States of America, subject to
such differences as are commercially reasonable given the differences between
the markets.  Upon reasonable request by Licensor, Licensee shall provide to
Licensor for inspection the advertising and promotional material relating to the
Licensed Products sold to Costco Japan to be resold in the Costco Stores in the
Territory including, without limitation, the catalogues, packaging, labelling,
circulars and other material bearing the Trademarks.
 
5.2  Licensee shall not, and Licensee shall use its best efforts to ensure that
Costco Japan does not, advertise or promote the Licensed Products and the
Trademarks in the Territory in a manner that shall denigrate the goodwill and
reputation thereof.  Licensee shall not, and Licensee shall use its best efforts
to ensure that Costco Japan does not, conduct any advertising or promotion of
the Licensed Products which is deceptive or otherwise misleading under
applicable laws in the Territory.  Licensee represents to Licensor that Licensee
and Costco Japan currently anticipate in-store advertising and promotion at
Costco Stores in the Territory, as well as in Costco Japan newsletters, with
potential coupon and similar trade promotions.
 
6.  
TRADEMARKS AND INFRINGEMENT THEREOF

 
6.1  This Agreement does not constitute a grant to Licensee of any rights, title
or interest in or to the Trademarks or any application therefor or registration
thereof, other than the limited right to Use the Trademarks in the manner
expressly set forth in this Agreement. Licensee agrees not to assert the
invalidity or contest the ownership of the Trademarks, any application therefor
or registration thereof at any time during the Term or after the expiration of
the Term or termination of this Agreement for any reason whatsoever.
 
6.2  Licensee shall Use, and shall use its best efforts to ensure that Costco
Japan Uses, the Trademarks strictly in accordance with the terms hereof and only
as consistent with their respective registrations or applications for
registration or as currently depicted on Licensee’s Product labels and
advertising.  Licensee shall not Use, nor shall it permit Costco Japan to Use,
any of the Trademarks in a manner that would impair the validity of JWO’s
registered title, or Licensor’s beneficial title, to any application or
registration of the Trademarks and, without limiting the generality of Section
6.1 hereof in any manner, shall otherwise refrain from taking action which would
invalidate the Trademarks (or any application therefor or registration thereof)
in the Territory at any time during the Term, and from taking any legal,
administrative or regulatory actions or proceedings of any nature for the
purpose of invalidating the Trademarks (or any application therefor or
registration thereof) in the Territory or of challenging the ownership of the
Trademarks (or any application therefor or registration thereof) in the
Territory, during the Term or after the expiration of the Term or termination of
this Agreement for any reason whatsoever.
 
6.3  At Licensor's request and expense, Licensee shall execute and deliver such
documents, applications and other writings and do such things as may be
reasonably requested by Licensor in order to maintain the validity of the
Trademarks and obtain, maintain or renew any registration thereof.  Licensor
shall, at its sole expense, take all actions that a prudent trademark owner in
the Territory would consider necessary or advisable to take, in order to
maintain the applications and registrations for the Trademarks set forth in
Schedule A hereto.  Licensor shall, at its sole expense, take all actions that a
prudent trademark owner in the Territory would consider necessary or advisable
to take, after consideration of all reasonable legal and commercial
ramifications of such actions (including, without limitation, opinions from its
legal counsel with respect to same), in order to protect the ownership, validity
or distinctiveness of the Trademarks, and any of the applications therefor or
registrations thereof, against infringement or third party challenges that could
reasonably be expected, if left uncontested or unchallenged, to impair,
commercially or otherwise, or negatively impact the right and ability of
Licensee to Use the Trademarks in the Territory, including, without limitation,
all filings, prosecution of infringement actions and defending against
challenges before the courts or in the Japanese Trademark Office.  Failure to
comply with the foregoing obligations by Licensor shall not constitute a breach
of the terms hereof by Licensor but shall nevertheless entitle Licensee to
terminate this Agreement in the circumstances contemplated by Section X11.2.1X
hereof without any claim for damages against Licensor, except in the event of
Licensor’s breach of any of its representations or warranties contained
herein.  Licensee shall use all commercially reasonable efforts to cooperate
with Licensor, the Mariz Licensee and/or JWO and their respective
representatives, at Licensor’s cost and expense, in the prosecution of each
application for registration of the Trademarks which any of them has filed or
may file anywhere in the Territory. None of the foregoing provisions of this
Section 6.3 shall limit in any manner the indemnification of Licensor in
connection with the Trademarks pursuant to Section 9.3 hereof.
 
 
- 8 -

--------------------------------------------------------------------------------


 
 
6.4  [Reserved.]
 
6.5  Whenever Licensee has actual knowledge of any infringement or threatened
infringement of any of the Trademarks or any third party claim that any of the
Trademarks causes deception or confusion with or infringes upon such third
party’s trademarks, service marks or other proprietary rights in any manner
(other than any permitted use by JWO’s sublicensee pursuant to arrangements
referenced in Section 3.4 hereof), Licensee shall promptly give notice thereof
to Licensor and provide Licensor with all information it acquires with respect
thereto.  Subject to Section X6.3X hereof, Licensor shall institute or defend
proceedings, as the case may be, at its own expense with regard to each of the
foregoing matters.  Licensee shall not institute any proceedings relating to the
Trademarks, or any application or registration thereof, without the prior
written consent of Licensor.  In the event that Licensor undertakes the defence
or prosecution of any such proceedings, Licensee agrees to execute and deliver
such documents and do such things, including without limitation being made a
party to such proceedings, at Licensor's expense, as may be deemed reasonably
necessary or advisable by counsel for Licensor.  Licensor shall use its
reasonable commercial efforts, as any prudent trademark owner in the Territory
would consider necessary or advisable to take, after consideration of all
reasonable legal and commercial ramifications of such efforts (including,
without limitation, opinions from its legal counsel with respect to same), to
procure the right for Licensee to continue to Use the Trademarks as contemplated
in this Agreement at Licensor’s sole expense.  However, in the event that, as a
result thereof, Licensee is prevented from Using any of the Trademarks in
accordance with the terms hereof, Licensee may terminate this Agreement pursuant
to Section X11.2.1X hereof without any claim for damages against Licensor,
except in the event of Licensor’s breach of any of its representations,
warranties or covenants contained herein, and shall be relieved from its
obligations to pay Royalties after such termination.  None of the foregoing
provisions of this Section 6.5 shall limit in any manner the indemnification of
Licensor in connection with the Trademarks pursuant to Section 9.3 hereof.
 
6.6  Licensee acknowledges and agrees that all goodwill associated with the
Trademarks shall inure directly and exclusively to the benefit of and belong to
the owner of the Trademarks.  Without in any way limiting the generality of the
foregoing, no monetary amount shall be payable for or attributable to any loss
of clientele, business or goodwill relating to Use of the Trademarks upon
termination or expiration of the Term of this Agreement.  Nothing contained in
this Section 6.6 shall be interpreted so as to require Licensee to treat or
account for this Agreement in any particular manner for Licensee’s accounting or
tax purposes.
 
7.  
QUALITY CONTROL

 
7.1  Licensee acknowledges that the continued maintenance of the value of the
Trademarks and their associated goodwill, and the continued maintenance of
Licensor's quality standards associated with the Trademarks are essential
elements of the rights and license granted hereunder. Licensee agrees that the
nature and quality of all Uses of the Trademarks by Licensee shall be consistent
with the reasonable standards set by Licensor (and provided in writing to
Licensee) on its own behalf as beneficial owner of, and on behalf of the
registered owner of, the registrations of the Trademarks.  Licensee shall
maintain appropriate quality standards and programs in the manufacture and
production of Licensed Products by or on behalf of Licensee for sale to Costco
Japan, including appropriate good manufacturing practices commensurate with
those used in connection with Products sold by or on behalf of Licensee in the
United States of America (the “Standards”).  
 
7.2  Upon reasonable request, Licensee agrees to cooperate with Licensor in
confirming the compliance of the Licensed Products with the Standards, including
permitting reasonable, periodic inspection of Licensee's operations not more
often than once in each Contract Year, at reasonable times during the business
day and with at least ten (10) business days’ prior notice, and to supply
Licensor with specimens of all Uses of the Trademarks as set forth in this
Agreement, as well as written certificates of compliance with respect to any
third party plants, factories or other production, bottling or packaging
facilities used by Licensee to produce, manufacture or package the Licensed
Products, upon the reasonable request of Licensor.  In the event that the
Licensed Products or components thereof are manufactured or produced by any
Person other than Licensee, Licensee shall at all times ensure compliance with
this Section X7X by such Person.
 
7.3  Upon reasonable written request by Licensor from time to time, and solely
in order for Licensor to determine and assure itself that Licensee is
maintaining the Standards in manufacturing the Licensed Products, Licensee shall
submit to Licensor, without charge, a sample of each type of Licensed Product
manufactured by or on behalf of Licensee.  If at any time, Licensor reasonably
determines that the sample of a Licensed Product does not meet the Standards,
Licensee shall promptly take all necessary steps to ensure that the Standards
are met in the manufacturing of Licensed Products and shall provide a sample
from a new production run to demonstrate that the quality has improved to the
reasonable satisfaction of Licensor.
 
7.4  Licensee acknowledges and agrees that although Licensor may upon reasonable
written request conduct reviews of the Licensed Products produced by or on
behalf of Licensee under this Agreement and the related advertising and
promotional materials and samples, and may make various recommendations to
Licensee, Licensor shall have no responsibility or liability for the operation
of Licensee’s business or its facilities used in connection therewith, or its
production, manufacture, marketing, distribution or sales, other than with
respect to (and solely in connection with) written instructions provided by
Licensor to Licensee regarding the manner in which to Use the Trademarks.
Licensor’s review of (and acquiescence to, if any) any samples, advertising or
promotional materials, artwork or the Licensed Products shall not be construed
to mean that same conform to the laws, rules and regulations of any
jurisdiction, other than the fact that the registrations of the Trademarks have
been obtained and maintained in accordance with applicable laws in the
Territory; without limiting the generality of the foregoing, Licensor shall not
bear any liability or responsibility of any nature whatsoever for such reviews
(and acquiescence, if any). None of the foregoing provisions of this Section
X7.4X shall limit in any manner the indemnification obligations of the Licensor
in connection with the Trademarks pursuant to Section X9.3X hereof.
 
7.5  Licensee shall ensure that all Licensed Products are processed, bottled,
packaged, manufactured, marketed, advertised, distributed and sold in material
compliance with all applicable laws, rules and regulations in the
Territory.  Licensee shall affix truthful labelling upon all Licensed Product
packaging, along with any disclosures required by applicable law or Trademark
ownership notices reasonably required by Licensor, which shall be provided in
writing to Licensee by Licensor. Licensee shall promptly inform Licensor in
writing of any material complaint by any consumer or government body in the
Territory relevant to the Licensed Products, as well as to the status and
resolution thereof.  Licensor shall act expeditiously to resolve any such
complaint solely to the extent same relates to the ownership or registration of
the Trademarks or the manner in which the Trademarks are Used and such manner of
Use is set forth in written instructions provided by Licensor to
Licensee.  Licensee shall act expeditiously to resolve any such complaint
otherwise involving the Licensed Products. None of the foregoing provisions of
this Section X7.5X shall limit in any manner the indemnification obligations of
the Licensor in connection with the Trademarks pursuant to Section X9.3X hereof.
 
 
- 9 -

--------------------------------------------------------------------------------


 
 
8.  
REPRESENTATIONS AND WARRANTIES

 
8.1  Licensor hereby represents to Licensee that: (i) it has not granted any
right or license to any Person (other than the Mariz Licensee, JWO and its
existing sublicensee pursuant to arrangements referenced in Section 3.4 hereof)
to use any of the Trademarks, or any of the applications therefor or
registrations thereof, in connection with marketing, advertising, distribution
and sale of Products within the Territory; (ii) there are no lawsuits, pending
or threatened, relating to the Trademarks, or any of the applications therefor
or registrations thereof, anywhere in the Territory and, to the best of
Licensor's knowledge, there are no claims or demands of whatsoever nature with
respect to or in any manner affecting the Trademarks; (iii) the registrations of
the Trademarks set forth on Schedule “A” hereto are all of the “Schiff” and/or
“Move Free” trademarks registered in the Territory and are registered in the
classes necessary for Schiff to sell the Licensed Products into the Territory as
an over the counter dietary supplement; (iv) to the best of Licensor’s
knowledge, after such reasonable inquiry that a prudent trademark owner in the
Territory would consider necessary, the Trademarks do not infringe on any rights
of any Person when Used in connection with the Licensed Products in the
Territory; (v) none of Licensor, the Mariz Licensee, JWO nor any of their
respective Affiliates or sublicensees has licensed the Trademarks, or any of the
applications therefor or registrations thereof, or any aspect thereof in any
manner inconsistent with the rights and licenses granted hereunder, except
pursuant to arrangements referenced in Section 3.4 hereof; (vi) JWO is the
registered owner, and Licensor is the beneficial owner, of the registrations of
the Trademarks in the Territory; (vii) Licensor has full power, capacity, right
and authorization to enter into this Agreement, is entitled to grant the rights
and licenses contemplated by this Agreement and no violation of law or contract
to which Licensor is party will result therefrom; and (viii) the Retrocessions
are in full force and effect, enforceable, and cannot be terminated except upon
the same terms as this Agreement.
 
8.2  All product approvals and registrations for the Licensed Products and the
Costco Private Label Products in the Territory shall be the responsibility, and
at the cost and expense, of Licensee, in the name of Licensee or its designee
and Licensee shall be the sole owner thereof.  Licensor shall comply with all
reasonable requests, including for the provision of documentation, and otherwise
cooperate with Licensee in obtaining such approvals and registrations.
 
8.3  Notwithstanding anything contained in any other Section of this Agreement:
(i) under no circumstances shall any of Licensor, Licensee or JWO or their
respective Affiliates be liable to any of the others of Licensor, Licensee or
JWO or their respective Affiliates for any indirect, special, punitive,
consequential or incidental damages of any kind whatsoever (including, without
limitation, lost or anticipated revenues or profits) arising from any claim
relating to this Agreement, whether such claim is based on contract, warranty or
tort, even if an authorized representative is advised of the likelihood or
possibility of same; and (ii) but subject to Section X12.4X hereof, in no event
shall any of Licensor, Licensee or JWO or their respective Affiliates be liable
to any of the others of Licensor, Licensee or JWO or their respective Affiliates
for any direct damages or claims in excess of the amount of the Guaranteed
Minimum Royalties for the Contract Year in which such claim arose.  None of the
foregoing provisions of this Section 8.3 shall limit in any manner the
indemnification under this Agreement in connection with claims by third parties
other than Licensor, the Mariz Licensee, JWO, Licensee and their respective
Affiliates.
 
8.4  Licensee hereby represents to Licensor that Licensee has full power,
capacity, right and authorization to enter into this Agreement, is entitled to
accept the rights and licenses contemplated by this Agreement and no violation
of law or contract to which Licensee is party will result therefrom.
 
9.  
INSURANCE AND INDEMNIFICATION

 
9.1  Throughout the term of this Agreement and for a period of three (3) years
thereafter Licensee shall maintain product liability insurance against claims
for product liability related to the sale or use of the Licensed Products in an
amount at least equal to two million dollars ($2,000,000) per occurrence.  Such
insurance shall be written with a reputable insurer.  Licensor and JWO
Corp.shall be named as additional insureds under each such policy of
insurance.  That coverage shall not be materially reduced or cancelled without
thirty (30) days prior written notice having been provided to
Licensor.  Compliance with the provisions of this Section X9.1X shall not limit
in any manner the indemnification obligations under this Agreement.
 
 
- 10 -

--------------------------------------------------------------------------------


 
 
9.2  Licensee shall indemnify and save and hold Licensor, JWO, their respective
Affiliates and their respective directors, officers, employees and agents
(collectively, the “Mariz Indemnified Parties”) harmless from and against any
debts, liabilities, claims, damages, losses, costs and expenses, including
injury or death to persons, damage to property and reasonable attorneys’ fees
and costs (collectively, the "Losses"), which any of the Mariz Indemnified
Parties is or may become liable for or be compelled to pay arising or resulting
in any way from: (i) any act or omission of Licensee or its directors (other
than George Lengvari), officers, servants, agents or employees in connection
with Licensee's performance under the terms of this Agreement, including,
without limitation, breach of this Agreement by Licensee; (ii) use, possession
or consumption of, or any representation, warranty or statement in respect of,
Licensed Products or Costco Private Label Products produced, bottled,
manufactured, marketed, advertised, distributed and sold by or on behalf of
Licensee and/or Costco Japan in the Territory (whether or not any sample thereof
may have been approved by Licensor hereunder); (iii) any claim that Licensed
Products or the Costco Private Label Products produced, bottled, manufactured,
marketed, advertised, distributed and sold by or on behalf of Licensee and/or
Costco Japan in the Territory (whether or not any sample thereof may have been
approved by Licensor hereunder) either infringe upon or otherwise violate the
rights of any other Person for any reason or do not comply with any applicable
law, rule or regulation relating to the protection of intellectual property
(unless the infringement, violation or non-compliance results from use of the
Trademarks in accordance with the provisions of this Agreement); or (iv) any
claim that the Use by Licensee of trademarks or other intellectual property
rights (other than the Trademarks) in association with the Licensed Products and
the Costco Private Label Products pursuant to Section X3.6X hereof either
infringes upon or otherwise violates the rights of any other Person in the
Territory for any reason; except, in each case, to the extent such Losses result
from the gross negligence, bad faith or intentional misconduct of Licensor, the
Mariz Licensee, JWO or their respective Affiliates, sublicensees,
representatives or agents.
 
9.3  Licensor shall indemnify and save and hold Licensee, its Affiliates and
their respective directors, officers, employees and agents (collectively, the
“Schiff Indemnified Parties” and together with the Mariz Indemnified Parties,
the “Indemnified Parties”) harmless from and against any Losses, which any of
the Schiff Indemnified Parties is or may become liable for or be compelled to
pay arising or resulting in any way from: (i) any act or omission of Licensor,
JWO, the Mariz Licensee, and their respective Affiliates, or their respective
directors, officers, servants, sublicensees, agents or employees in connection
with Licensor's performance under the terms of this Agreement, including,
without limitation, breach of this Agreement by Licensor; or (ii) any claim that
the Use of the Trademarks in accordance with the terms of this Agreement either
infringes upon or otherwise violates the rights of any other Person in the
Territory for any reason or does not comply with any applicable law, rule or
regulation relating to the protection of intellectual property (whether or not
the relevant Use of the Trademark may have been approved by Licensee hereunder);
except, in each case, to the extent such Losses result from the gross
negligence, bad faith or intentional misconduct of Licensee or its affiliates,
representatives or agents (other than George Lengvari).
 
9.4  In the event that a claim is made against any of the Indemnified Parties
for which it is entitled to indemnification pursuant to Section X9.2X or 9.3
hereof, such Indemnified Party agrees to promptly notify the party required to
provide such indemnification (the “Indemnifying Party”) thereof. In the case of
a claim by a third party against any of the Indemnified Parties, the
Indemnifying Party may, at its option, elect to assume the defence of such
claim, provided that: (i) such Indemnified Party shall be entitled to
participate therein through counsel of its own choosing, at its own cost and
expense, and (ii) the Indemnifying Party shall not settle or compromise any such
claim without the prior written consent of such Indemnified Party, unless the
settlement or compromise includes a general release of such Indemnified Party
from any and all liability with respect thereto.  Notwithstanding Section 9.4(i)
above, if the Indemnifying Party’s and the Indemnified Party’s respective
interests cannot be fully, ethically and adequately represented by common
counsel, such Indemnified Party shall be entitled to be represented by separate
counsel reasonably acceptable to such Indemnified Party, and the Indemnifying
Party shall bear all reasonable fees and costs of such separate counsel.
 
9.5  [Reserved.]
 
10.  
TERM

 
10.1  Subject to the terms hereof, the Term of this Agreement shall commence
upon the date of execution hereof by both parties and terminate on the End Date
of the third (3rd) Contract Year.  Licensee shall have the option to renew the
rights and licenses granted hereunder for further two (2) successive terms of
three (3) Contract Years each, provided that in each case:
 
10.1.1   at the time of such renewal, there shall not exist a material default
by Licensee in respect of its obligations hereunder which has not been cured
within the cure period provided therefor, if any;
 
10.1.2   the Net Revenue during the third (3rd) Contract Year, as concerns the
first renewal term, shall be at least equal to an amount that has generated the
Guaranteed Minimum Royalties in respect of that Contract Year; and the Net
Revenue during the sixth (6th) Contract Year, as concerns the second renewal
term, shall be at least equal to an amount that has generated the Guaranteed
Minimum Royalties in respect of that Contract Year; and
 
10.1.3   Licensee shall have given Licensor written notice of its exercise of
its option to renew not less than ninety (90) days nor more than one hundred and
eighty (180) days prior to the expiration of the then current Term hereof.
 
 
- 11 -

--------------------------------------------------------------------------------


 
 
11.  
TERMINATION

 
11.1  The occurrence of any one or more of the following events shall entitle
Licensor to immediately terminate this Agreement, at its sole discretion and
upon written notice to Licensee:
 
11.1.1   subject to the provisions of Section 4.7 hereof, should Licensee fail
to pay when due any amount owing to Licensor hereunder and fail to remedy such
default within fifteen (15) business days after receipt of written notice
thereof from Licensor;
 
11.1.2   should Licensee fail to submit financial information required pursuant
to Section 4.3 to Licensor and fail to remedy such default within fifteen (15)
business days after receipt of written notice thereof from Licensor;
 
11.1.3   should any Weider Designation be used in connection with the Licensed
Products or any related materials, advertising or promotion in the Territory
contrary to provisions of Section X3.2X hereof;
 
11.1.4   should the Product Launch Date not occur by the end of the fifteen
(15th) calendar month following the execution of this Agreement; or
 
11.1.5   should Licensee breach any other material provision hereof and fail to
remedy same within thirty (30) days after receipt of written notice thereof from
Licensor containing reasonably sufficient particulars thereof.
 
11.2  The occurrence of any one or more of the following events shall entitle
Licensee to immediately terminate this Agreement, at its sole discretion and
upon written notice to Licensor:
 
11.2.1   should Licensor fail to maintain registration of any of the Trademarks
in the Territory, or should Licensee's right and ability to Use the Trademarks
be materially impaired or materially, negatively impacted, commercially or
otherwise;
 
11.2.2   should Licensor breach any other material provision hereof and fail to
remedy same within thirty (30) days after receipt of written notice thereof from
Licensee containing reasonably sufficient particulars thereof; or
 
11.2.3   should Costco Japan elect to no longer carry the Licensed Products and
the Costco Private Label Products.
 
11.3  In addition, a party may terminate this Agreement immediately, upon
written notice, if the other party makes an assignment for the benefit of its
creditors, files a petition in bankruptcy, is adjudicated insolvent or bankrupt,
files a petition or apply to any tribunal for any receiver, trustee, liquidator
or sequestrator of any substantial portion of its property, commence any
proceeding under any law or statute of any jurisdiction respecting insolvency,
bankruptcy, arrangement or readjustment of debt, dissolution, winding-up,
composition or liquidation, or otherwise takes advantage of any bankruptcy or
insolvency legislation whether now or hereafter in effect, or if any receiver,
trustee, liquidator or sequestrator of any substantial portion of its property
is appointed.
 
11.4  No Person acting for the benefit of the creditors of Licensor or Licensee
or any receiver, trustee, liquidator, sequestrator, trustee in bankruptcy,
sheriff, officer of a court or Person in possession of Licensor’s or Licensee's
assets or business shall have any right to continue the performance of this
Agreement in any circumstances whatsoever.
 
11.5  All rights, remedies and recourses set forth herein for the benefit of
Licensor or Licensee, as applicable, shall be in addition and without prejudice
to all other rights, remedies and recourses available to such party, except as
otherwise set forth herein.
 
 
- 12 -

--------------------------------------------------------------------------------


 
 
12.  
EFFECT OF TERMINATION OR EXPIRATION OF THE TERM

 
12.1  Upon the termination of this Agreement for any reason whatsoever or the
expiration of the Term of this Agreement, or upon the expiration of the
Winding-Up Period (as hereinafter defined), if any, the following provisions
shall apply:
 
12.1.1   all rights of Licensee hereunder and all rights of Costco Japan
resulting therefrom, including without limitation the right and license to Use
the Trademarks, shall cease immediately, and Licensee shall, and shall use its
best efforts to cause Costco Japan to, immediately discontinue all Use of the
Trademarks subject to Section 12.2; and
 
12.1.2   all undisputed amounts owing by Licensee to Licensor shall become due
and payable within ten (10) business days following receipt of written demand
from Licensor therefor.
 
12.2  In addition, upon the expiration of the Term of this Agreement or the
termination of this Agreement for any reason other than pursuant to Section
X11.1.5X (arising from a breach of any of Sections X6X, X7X or X9X hereof),
X11.1.1X or X11.1.3X hereof, each of Licensee and Costco Japan shall have the
right to distribute and sell its remaining inventory of Licensed Products, on a
non-exclusive basis, for a period of one hundred eighty (180) days following the
date of termination of this Agreement or the expiration of the Term (such one
hundred eighty (180) day period being referred to herein as the “Winding-Up
Period”) in the ordinary course of business and in strict accordance with the
terms of this Agreement and the following provisions:
 
12.2.1   no later than thirty (30) days prior to the expiration of the Term of
this Agreement or within thirty (30) days after such termination of this
Agreement, Licensee shall deliver to Licensor a complete and detailed statement
(the “Inventory Statement”) setting forth the number and description of the then
remaining inventory of Licensed Products, raw materials therefor, work in
process and labels therefor destined for the Territory that are owned or
controlled by Licensee, and shall use commercially reasonable best efforts to
obtain and include such information from Costco Japan (collectively, the
“Remaining Inventory”); and
 
12.2.2   within twenty (20) days following the earlier of: (i) the expiration of
the Winding-Up Period, or (ii) the actual liquidation of all Remaining
Inventory, Licensee and Costco Japan shall cease Using the Trademarks in the
Territory.
 
12.3  Termination of this Agreement for any reason whatsoever or the expiration
of the Term shall not release either party from any of its obligations which
remain unfulfilled at such time or release either party from those obligations
which survive such termination or expiration, including without limitation the
obligations set forth in Sections X4X, X6X, X9X, X12X and X13X hereof.
 
12.4  Notwithstanding anything in this Agreement to the contrary, upon
termination of this Agreement:
 
12.4.1   by Licensee pursuant to Section 11.2.1, 11.2.2 or 11.3 hereof, no
additional Royalties (including Guaranteed Minimum Royalties) shall accrue or be
payable in respect of any period after the date of such termination;
 
12.4.2   by Licensee pursuant to Section 11.2.3 hereof:
 
12.4.2.1  at any time prior to the expiration of the Initial Term, Licensee
shall pay to Licensor all unpaid Guaranteed Minimum Royalties that would have
otherwise been payable hereunder by Licensee to Licensor for the first three (3)
Contract Years as set forth in Section X4.1.1X hereof, or
 
12.4.2.2  at any time thereafter, Licensee shall pay to Licensor the Guaranteed
Minimum Royalties that would have otherwise been payable hereunder in respect of
the four (4) complete fiscal quarters of Licensee immediately following such
termination and shall, conditional upon such payment, be fully discharged and
released for any additional payment of Guaranteed Minimum Royalties that would
have become due under this Agreement after such termination; or
 
12.4.3   by Licensor pursuant to Section 11.1 or 11.3 hereof:
 
12.4.3.1  at any time prior to the expiration of the Initial Term, Licensee
shall pay to Licensor all unpaid Guaranteed Minimum Royalties that would have
otherwise been payable hereunder by Licensee to Licensor for the first three (3)
Contract Years as set forth in Section X4.1.1X hereof, or
 
12.4.3.2  at any time thereafter, Licensee shall pay to Licensor the Guaranteed
Minimum Royalties that would have otherwise been payable hereunder in respect of
the longer of: (i) the four (4) complete fiscal quarters of Licensee immediately
following such termination; or (ii) all of the remaining complete fiscal
quarters of Licensee following such termination until the expiration of the
then-current Term of this Agreement; and Licensee shall, conditional upon such
payment, being fully discharged and released for any additional payment of
Guaranteed Minimum Royalties that would have become due under this Agreement
after such termination.
 
 
- 13 -

--------------------------------------------------------------------------------


 
 
13.  
MISCELLANEOUS PROVISIONS

 
13.1  The preamble hereto shall form an integral part hereof.
 
13.2  This is an agreement between separate entities and neither is the agent or
servant of or possesses the power to obligate the other.  This Agreement shall
not be construed so as to constitute Licensor (or the Mariz Licensee, JWO or any
of their respective Affiliates) and Licensee (or Costco Japan) partners or joint
venturers or so as to create any other form of legal association which imposes
liability upon either party for the acts or omissions of the other party.
 
13.3  Failure by either party to take action against the other shall not affect
its right to require full performance of this Agreement at any time
thereafter.  The waiver by either party of the breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach by such party.
 
13.4  Should any term, covenant or condition of this Agreement or the
application thereof to any Person or circumstance be invalid or unenforceable,
the remainder of this Agreement, or the application of such term, covenant or
condition to Persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
and condition of this Agreement shall be valid and enforced to the fullest
extent permitted by law.
 
13.5  Any notice, demand or request required or permitted to be given hereunder
shall be in writing and shall be deemed effective one (1) business day after
having been faxed or four (4) business days after been mailed by prepaid,
registered or certified mail, return receipt requested, to the addressee as
follows: (i) if to Licensor, at the address set forth above or at the following
fax number: +44 1534 504 701; or (ii) If to Licensee, at the address of Licensee
set forth above or at the following fax number: 801-975-1924.  Any party may
change its address or fax number for the purposes of this Agreement by giving
written notice thereof to the other party in accordance with this provision.
 
13.6  This Agreement, and the tri-party agreement dated the date hereof among
Licensor, Licensee and JWO (the “Tri-Party Agreement”), sets forth the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes all prior discussions and negotiations.  Nothing in
this Agreement or the Tri-Party Agreement shall affect the exclusion of the
Territory pursuant to the terms of or supersede the License Agreement between
the parties dated as of December 1, 1996, as amended in writing from time to
time. Neither party shall be bound by any conditions, definitions,
representations or warranties with respect to the subject matter hereof other
than those contained in this Agreement, in the Tri-Party Agreement or hereafter
set forth in a writing duly executed by the parties. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by each party hereto.
 
13.7  Licensee shall not be entitled to assign or otherwise transfer any of its
rights and obligations, or subcontract the performance of substantially all of
its obligations, under this Agreement, except to an Affiliate of Licensee, or in
the event of a change of ownership or control of Licensee, including a sale of
substantially all the assets of Licensee. Licensor shall not be entitled to
assign or otherwise transfer any of its rights and obligations, or subcontract
the performance of substantially all of its obligations, under this Agreement,
except to an Affiliate of Licensor, or in the event of a change of ownership or
control of Licensor, including a sale of substantially all the assets of
Licensor. In all cases of permitted assignments pursuant to the foregoing: (i)
prior written notice of such assignment must be given by the assigning party to
the other party to this Agreement; (ii) the assignee must agree in writing in
advance to be bound by the provisions of this Agreement in favour of the other
party to this Agreement; and (iii) in the case of an assignment or other
transfer in connection with a sale of substantially all the assets of either
party, the assigning party shall be released from all of its obligations under
this Agreement accruing as and from the date of such assignment.
 
13.8  The parties agree to perform such acts and execute and deliver such
documents as may be reasonably necessary or desirable from time to time in order
to give full effect to the provisions hereof.
 
13.9  This Agreement shall be governed by and construed and enforced in
accordance with the laws of England and Wales, without reference to its
conflicts of law principles.
 
(signature page follows)
 
 


 

- 14 -

--------------------------------------------------------------------------------



 


 
 
IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE ______
DAY OF SEPTEMBER, 2007.
 


 
MARIZ GESTAO E INVESTIMENTOS LIMITADA
 
SCHIFF NUTRITION GROUP, INC.
Per:
   
Per:
           





(949485)

- 15 -

--------------------------------------------------------------------------------





SCHEDULE “A”


TRADEMARKS




“Move Free” Trademarks
 
International Classes
 
Registration Number
 
Country
             
Move Free
 
05, 30, 32
 
4551035
 
Japan
             
Move Free
 
29
 
4630586
 
Japan
                           
“Schiff” Trademarks
 
International Classes
 
Registration Number
 
Country
             
Schiff
 
29
 
4677454
 
Japan
             
Schiff
 
29,30
 
4684595
 
Japan
             
Schiff
 
5, 32
 
4833460
 
Japan









--------------------------------------------------------------------------------



SCHEDULE “B”


FORM OF UNDERTAKING




[Date]


Mariz Gestao e Investimentos Limitada
Rua dos Murcas, No. 88-3º, 9000
Funchal, Madeira, Portugal




Re:
That certain License Agreement dated as of September ____, 2007 between Mariz
Gestao e Investimentos Limitada (the “Licensor”) and Schiff Nutrition Group,
Inc. (the “Licensee”) (as same may be amended, restated or supplemented from
time to time, the “License Agreement”)



Sirs:


Each capitalized term used but not defined in this Undertaking has the meaning
given to it in the License Agreement.


The undersigned, [Name of the undersigned Additional Corporation], a
[jurisdiction of the undersigned Additional Corporation] corporation and an
Additional Corporation, hereby undertakes to be a licensee and beneficiary of
the rights of the Licensee under the License Agreement and hereby assumes and
agrees to be bound by all of the terms and conditions of the License Agreement
applicable to the Licensee thereunder on a joint and several basis with the
Licensee and with all other Additional Corporations who have executed and
delivered a similar undertaking (the Licensee, the undersigned and all other
Additional Corporations who have executed and delivered a similar undertaking
being hereinafter collectively referred to as the “Licensee Group”).


The undersigned confirms that it has received and reviewed a copy of the License
Agreement, together with all amendments, restatements, supplements, and
modifications thereto in effect as of the date hereof, and hereby declares being
satisfied therewith.


All notices to the undersigned under the License Agreement should be directed
to: [Contact person with the undersigned], [Name of undersigned], c/o Schiff
Nutrition Group, Inc. in accordance with the provisions of Section 13.5 of the
License Agreement.


All statements, reports and other documents containing information or data
relating to the Licensee which are required or permitted to be provided by the
Licensee to the Licensor pursuant to the License Agreement shall be provided by
the undersigned to the Licensee, who will consolidate them with all other
similar information or data relating to all members of the Licensee Group.


All decisions, consents, approvals, and instructions of the Licensee under or
relating to the License Agreement shall be binding upon the undersigned and all
other members of the Licensee Group to the same extent as it is binding upon the
Licensee.


Any exercise of rights, remedies or recourses by Licensor under the License
Agreement, this Undertaking or any similar undertaking or at law against any
member of the Licensee Group shall be binding upon and enforceable against all
other members of the Licensee Group.
 
 

--------------------------------------------------------------------------------


 


This Undertaking shall be governed by and construed and enforced in accordance
with the laws of the United Kingdom, without reference to its conflicts of law
principles.




Very truly yours,


[Name of Additional Corporation]
 
By:
 
Title:
             
Acknowledged and Agreed:
   
Schiff Nutrition Group, Inc.
   
By:
 
Title:
             
Accepted:
   
Mariz Gestao e Investimentos Limitada
   
By:
 
Title:
 

 
3750871
051007

- 2 -

--------------------------------------------------------------------------------


